UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

ROQUE “ROCKY” DE LA FUENTE, and
                              :
ROCKY 2016 LLC,               :
                              :
     Plaintiffs,              :    Civil Action No.:                           18-336 (RC)
                              :
     v.                       :    Re Document No.:                            22
                              :
DNC SERVICES CORPORATION, and :
DEBORAH WASSERMAN SCHULTZ     :
                              :
     Defendants.              :
                      MEMORANDUM OPINION

               DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND JUDGMENT

                                     I. INTRODUCTION

       On April 23, 2019, this Court dismissed without prejudice Mr. Roque De La Fuente’s

claims against the Democratic National Committee (“DNC”) and its then-chairperson, Deborah

Wasserman Schultz. 1 See generally De La Fuente v. DNC Servs. Corp., No. 18-cv-336 (RC),

2019 WL 1778948 (D.D.C. Apr. 23, 2019). Mr. De La Fuente now moves under Federal Rule of

Civil Procedure 59(e) to ask this Court to alter or amend its April 23, 2019 Memorandum

Opinion (“April 23 Opinion”). See generally Pl.’s Mot. Alter or Amend J., ECF No. 22. He



       1
          Mr. De La Fuente brought his claims on behalf of himself and Rocky 2016, his political
campaign committee. See generally Compl., ECF No. 1. Mr. De La Fuente is proceeding pro
se. See Pl.’s Opp’n Mot. to Dismiss at 23, ECF No. 10. While Defendants contest Mr. De La
Fuente’s pro se status, their contentions are similar to allegations Defendants raised previously.
Compare Defs.’ Reply Mot. Dismiss at 21 n.15, ECF No. 13 with Defs.’ Opp’n Mot. Alter or
Amend J. at 6–8, ECF No. 23. After considering these concerns, this Court treated Mr. De La
Fuente as a pro se litigant in its April 23 Opinion and will continue to treat Mr. De La Fuente as
a pro se litigant in considering the instant Motion. Because Mr. De La Fuente is not an attorney,
he may not represent anyone but himself before this Court. See Casares v. Wells Fargo Bank,
N.A., No. 13-cv-1633, 2015 WL 13679889, at *2 (D.D.C. May 4, 2015). Therefore, this Court
will treat Mr. De La Fuente as the sole plaintiff in this Opinion.
further requests 30 days to file an Amended Complaint. See id. at 3. Having considered

Plaintiff’s Motion to Amend or Alter Judgment, Defendants’ Opposition to the Motion,

Plaintiff’s Reply, and Defendants’ Surreply, this Court denies Plaintiff’s Motion.

                               II. FACTUAL BACKGROUND

       Mr. De La Fuente is a Mexican-American entrepreneur who ran to become the

Democratic Party’s 2016 presidential nominee. See Compl. at ¶ 5. In a Complaint filed on

February 20, 2018, Plaintiff argued that Defendants deliberately undermined his campaign

because they feared that Hispanic Americans would prefer his candidacy to that of Hillary

Clinton. Id. ¶¶ 20, 23. Mr. De La Fuente asserted claims of breach of contract, promissory

estoppel, race discrimination, conspiracy to violate civil rights, and misrepresentation. See De

La Fuente, 2019 WL 1778948, at *1. He sought over $6 million in compensatory damages and

$1 million in punitive damages as a remedy. See Compl. at ¶ 141. As explained in detail in this

Court’s April 23 Opinion, Plaintiff’s Complaint was dismissed without prejudice for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). See De La Fuente, 2019 WL
1778948, at *2. On May 21, 2019, Mr. De La Fuente moved under Federal Rule of Civil

Procedure 59(e) and asked this Court to alter or amend the April 23 Opinion so that he will be

able to seek leave to amend his Complaint. See Pl.’s Mot. Alter or Amend J. at 3. Mr. De La

Fuente did not simultaneously move to amend his Complaint under Federal Rule of Civil

Procedure Rule 15.

                                        III. ANALYSIS

       Mr. De La Fuente argues that this Court should grant his Rule 59(e) motion because the

April 23 Opinion resulted in manifest injustice. See Pl.’s Mot. Alter or Amend J. at 4. He

maintains that, while the April 23 Opinion dismissed his claims without prejudice, he cannot file




                                                2
a new complaint because the statute of limitations has run for his claims. See Pl.’s Reply Mot.

Alter or Amend J. at 5–6. ECF No. 24. He therefore requests that this Court alter or amend its

April 23 Opinion to enable him to file an Amended Complaint. See Pl.’s Mot. Alter or Amend J.

at 4.

        However, a Rule 59(e) motion can be brought only after a court has issued a final

judgment. See Cobell v. Jewell, 802 F.3d 12, 19 (D.C. Cir. 2015). When a court grants a motion

to dismiss under Federal Rule of Civil Procedure 12(b)(6), the court has the option of dismissing

the entire action or only the complaint. See Ciralsky v. C.I.A., 355 F.3d 661, 666 (D.C. Cir.

2004). “A district court’s dismissal of an entire action is a final appealable judgment.”

Robinson-Reeder v. Am. Council on Educ., 571 F.3d 1333, 1338 (D.C. Cir. 2009) (citing

Ciralsky, 355 F.3d at 666). But if a court dismisses just the complaint without prejudice—and

not the underlying action—then there is no final judgment. See Murray v. Gilmore, 406 F.3d
708, 712 (D.C. Cir. 2005).

        In its April 23 Opinion, this Court’s ruling on Defendants’ Rule 12(b)(6) motion

“dismiss[ed] Mr. De La Fuente’s complaint without prejudice.” De La Fuente, 2019 WL
1778948, at *1 (emphasis added). This Court explicitly did not dismiss the entire action. Rather,

the Court chose to dismiss only the complaint because it concluded that Mr. De La Fuente was

“entitled to another bite at the apple,” id., in the instant action. Because the Court dismissed Mr.

De La Fuente’s Complaint without prejudice and did not dismiss the underlying action, there has

not been a final judgment. See Robinson-Reeder, 571 F.3d at 1338. Therefore, Mr. De La




                                                 3
Fuente’s Motion is improper, and this Court accordingly denies Mr. De La Fuente’s request to

alter or amend the April 23 Opinion. 2

       Nonetheless, this denial does not preclude further steps by Mr. De La Fuente, who may

still seek leave to amend his Complaint under Federal Rule of Civil Procedure Rule 15. When a

court dismisses only a complaint and not the underlying action, a plaintiff is able to “file[ ] a new

complaint in his original case” without having to commence a new action. See Cohen v. Bd. of

Trs. of the Univ. of the Dist. of Columbia, 819 F.3d 476, 478–79 (D.C. Cir. 2016). Moreover,

because the underlying action is ongoing, if any new claims relate back to the filing of the

original complaint, then “the statute of limitations [is] tolled from the date of [the] original

complaint.” Sodexo Operations, LLC v. Not-for-Profit Hosp. Corp., 210 F. Supp. 3d 138, 145

(D.D.C. 2016) (quoting Cohen, 819 F.3d at 478–79). Therefore, a district court’s dismissal of a




       2
          In any event, under the Federal Rules of Civil Procedure, Mr. De La Fuente should have
brought a Rule 54(b) motion instead of a Rule 59(e) motion. Because Mr. De La Fuente is a pro
se litigant, the Court will construe Mr. De La Fuente’s filings liberally. See Erickson v. Pardus,
551 U.S. 89, 94 (2007). See also Anyanwutaku v. Moore, 151 F.3d 1053, 1057 (D.C. Cir. 1998)
(construing a document as a Rule 59(e) motion even though the document did not explicitly
reference the rule); Bowser v. Smith, No. 1:16-CV-01455 (TNM), 2019 WL 450670, at *1
(D.D.C. Feb. 4, 2019) (applying the more lenient Rule 59(e) standard to a Rule 60(b) motion
filed within the Rule 59(e) timeframe). This Court will thus briefly consider whether Mr. De La
Fuente’s Motion should be granted under Rule 54(b). A “Rule 54(b) [motion for]
reconsideration may be granted ‘as justice requires.’” Cobell v. Norton, 224 F.R.D. 266, 272
(D.D.C. 2004) (citations omitted). “In general, a court will grant a motion for reconsideration of
an interlocutory order only when the movant demonstrates: (1) an intervening change in the law;
(2) the discovery of new evidence not previously available; or (3) a clear error in the first order.”
Zeigler v. Potter, 555 F. Supp. 2d 126, 129 (D.D.C. 2008), aff’d, No. 09-5349, 2010 WL
1632965 (D.C. Cir. Apr. 1, 2010) (internal quotation mark and citations omitted). Here, Mr. De
La Fuente has not argued that any of these situations apply to the Court’s April 23 Opinion. In
fact, Mr. De La Fuente has stated that he does not dispute the Court’s decision to dismiss his
Complaint. See Pl.’s Reply Mot. Alter or Amend J. at 4–5. As a result, even if this Court grants
Plaintiff the benefit of his pro se status and construes Mr. De La Fuente’s Motion under Rule
54(b), the Court would still come to the same conclusion: denial of Mr. De La Fuente’s Motion.


                                                  4
complaint without prejudice is “akin to a grant of leave to amend under Federal Rule of Civil

Procedure 15(c).” Murray, 406 F.3d at 713.

        Here, this Court’s April 23 Opinion dismissed only the complaint, such that Mr. De La

Fuente was granted the opportunity to amend his original complaint. Although Plaintiff makes

several statute of limitations arguments, his concerns are wrong-headed. Because the April 23

Opinion was not a final judgment, the underlying action is ongoing. Thus, if any new claims

relate back to the filing of the original complaint, then the statute of limitations is tolled for Mr.

De La Fuente’s claims. See Sodexo Operations, LLC, 210 F. Supp. at 145 (citation omitted).

Accordingly, any amendments that Mr. De La Fuente makes to his Complaint that relate back to

the date of his original Complaint raise no statute of limitations barriers. The April 23 Opinion

did, in short, exactly what it stated: “afford Mr. De La Fuente another opportunity to remedy the

complaint’s defects.” De La Fuente, 2019 WL 1778948, at *11.

        As yet, Mr. De La Fuente has not availed himself of that opportunity by filing a Rule 15

motion with a Proposed Amended Complaint. Instead, he asked this Court to grant him 30 days

to seek leave to amend his Complaint. See Pl.’s Mot. Alter or Amend J. at 3. This Court is

perplexed as to why Mr. De La Fuente did not move to amend his Complaint under Rule 15 in

lieu of the instant motion, or why he now requires 30 additional days to do so. Nevertheless, it is

within this Court’s discretion to grant Mr. De La Fuente another opportunity to seek leave to

amend. See Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (citing Foman v. Davis,

371 U.S. 178, 182 (1962)). This Court will exercise that discretion and provide Mr. De La

Fuente with one final opportunity to seek leave to amend his complaint. It therefore grants Mr.

De La Fuente 30 days to seek leave to amend his Complaint under Rule 15.




                                                   5
                                      IV. CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Alter or Amend Judgment is DENIED.

An Order consistent with this Memorandum Opinion is separately and contemporaneously

issued. Plaintiff is granted 30 days from the date of the Order to seek leave to amend his

Complaint.


Dated: August 2, 2019                                             RUDOLPH CONTRERAS
                                                                  United States District Judge




                                                6